Title: To George Washington from Richard Varick, 19 February 1782
From: Varick, Richard
To: Washington, George


                  
                     Dear Sir
                     Fish Kill Feby 19th 1782.
                  
                  I am honored with Your Excellency’s agreeable Favour of the 13th instant, covering seven of Mr Morris’s Notes, amounting to five hundred Dollars, of which I shall make an equal Distribution—proportioned to the Times of Service of the respective Writers who have or now are serving.
                  I am sorry to observe to Your Excellency, that my own Necessities will absolutely oblige me to appropriate a small Proportion of the Sum transmitted, to my own Use, to make a Compensation, in Part, for my Quarters and to replace a Sum of Money which I have borrowed to pay for Fire Wood & Forage, of which Articles I have not as yet been able to obtain a Supply from the Quarter Master for more than about three Weeks: I have his Promise of reimbursment only.
                  I shall be happy in making the Supply of Money to the Writers, as large as possible, and for that Reason shall retain as small a Share as I conveniently can.
                  I have taken Care to leave proper Blanks at the Close of every Volume for the Indesces & shall observe Your Excellency’s Directions with Respect to the general one, altho I think I fully comprehend your Wishes in the Matter.
                  I thank Your Excellency for the List of Presidts of Congress; this I had furnished myself with long since from the Letters & Resolutions in my Charge & the Public Prints; And should be happy, if I had the same Means so fully in my Power with Respect to the Names of the Governors; I shall however make the Drafts as complete as possible and index those Letters doubly, under the Titles of their States & the respective Surnames which I have Knowledge of.
                  As soon as I return to my Quarters I shall transmit the Date of the General Orders last recorded probably an Opportunity will offer of sending it by this Weeks Post, or It will be as early as possibly thereafter.
                  I shall be happy in your Arrival in this Quarter and have the Honor to be, with the most respectful & affectionate Sentiments, Your Excellencys most Obed. Hble Servt
                  
                     Richd Varick
                  
               